     Case 3:19-cv-00575-VLB Document 61 Filed 02/11/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

NICHOLAS CLARK,                           :
                                          :
                              Plaintiff,  :             Case No.: 3:19 cv 00575 (VLB)
                                          :
       vs.                                :
                                          :
COOK, ET AL.                              :
                                          :
                              Defendants. :             FEBRUARY 11, 2021


          PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO RESPOND
                TO DEFENDANT’S REQUESTS FOR ADMISSIONS

       Pursuant to D.Conn.L.Civ.R. 7, plaintiff, Nicholas Clark, in the above-entitled action,

by and through his attorney, James V. Sabatini, Esquire, moves for an extension of time of

thirty (30) days to March 15, 2021, in which to respond to Defendant, Dr. Gerald Valletta’s,

Requests for Admissions dated January 12, 2021, for the reason that the information and

materials needed to properly respond are not yet available to the plaintiff and, therefore, proper

and adequate responses are not possible at this time.

       Defense counsel consents to the instant Motion.
     Case 3:19-cv-00575-VLB Document 61 Filed 02/11/21 Page 2 of 2




                                               Respectfully Submitted,



                                           By /s/ James V. Sabatini
                                             James V. Sabatini, Esquire CT 19899
                                             Sabatini and Associates, LLC
                                             One Market Square
                                             Newington, CT 06111
                                             Tel. No.: 860-667-0839
                                             Fax No.: 860-667-0867
                                             e-mail: jsabatini@sabatinilaw.com

                                               Attorney for Plaintiff


                       ELECTRONIC CERTIFICATE OF SERVICE

        I hereby certify that on February 11, 2021, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of the Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated in the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.




                                               /s/ James V. Sabatini
                                                  James V. Sabatini
